Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.

Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive. Specifically, the office has to respectfully disagree with an argument that Jung does not disclose the newly added limitation “the recording unit does not record correction data for the non-prioritized area in the memory unit”. Jung clearly discloses that the second correction coefficients may be stored in a separate memory of the correction device (Para. 0097, see below for the citations).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 2018/0040271 A1, hereinafter “Jung”). 

As to claim 1, Jung (Fig. 2B) discloses a correction device that corrects luminance of a display device (Para. 0065-0066), comprising: 
a correction-value calculation unit (230) that divides a display area of the display device into a
plurality of unit areas (Fig. 7 elements 710-1, 710-2…, each pixel area) and that calculates a correction value of luminance for each of the plurality of unit areas (720-1, 720-2; Para. 0092);  
a prioritized-area determination unit that designates each of the plurality of unit areas as one of
a prioritized area (710-1, 710-5) and a non-prioritized area (710-2, 710-6) in accordance with the calculated correction value (Para. 0092, 0096);  
a recording unit that records in a memory unit (Fig. 2B element 220) a piece of data of the correction value for the prioritized area (Para. 0064); and 
a correction unit that corrects luminance for the prioritized area in accordance with the piece of
data recorded in the memory unit (Para. 0064) and also corrects luminance of a plurality of non-prioritized areas by equal amounts (Fig. 9B, correction coefficients of the pixel areas 720-2, 720-7 and 720-11 are equal; Para. 0096), wherein
	the recording unit does not record correction data for the non-prioritized area in the memory unit (Para. 0074-0076, 0096-0097, First, the second correction coefficients are calculated for a target pixel region adjacent to the seam region based on the first luminance correction coefficient. Second, the second luminance correction coefficients can be stored in a separate memory from the first luminance correction coefficients. Therefore, the second luminance correction coefficients are not stored in the memory when the first luminance correction coefficients are stored, and the second luminance 
The above rejection also stands for the corresponding method of claim 9. 
 
As to claim 2, Jung discloses the correction device according to claim 1, wherein correction information including information regarding the prioritized area and information regarding the correction value is calculated in advance (Para. 0092), the correction information is stored in the memory unit, and correction is performed in accordance with the correction information stored in the memory unit (Para. 0092). 

 	As to claim 4, Jung (Fig. 4) discloses the correction device according to claim 1, 
wherein the prioritized-area determination unit determines at least one group that has a
substantially rectangular shape (pixels are rectangular in shape), and includes two or more of the prioritized areas that are adjacent to each other (Fig. 9B elements 720-7, 720-11), 
the recording unit associates a piece of data of the correction value relating to each of the at
least one group with positional information of the each of the at least one group and the positional
information in the each of the at least one group and records the piece of data of the correction value in
the memory unit (Para. 0069, 0072, pixel locations are known). 
 
As to claim 6, Jung discloses the correction device according to claim 5, wherein the correction-value calculation unit determines the predetermined amount of data in accordance with the calculated
correction values (Para. 0091, 3*3 matrix). 

As to claim 7, Jung discloses the correction device according to claim 1, wherein the correction unit performs correction for the plurality of non-prioritized areas by decreasing luminance of the plurality of non-prioritized areas by equal amounts (Fig. 7 elements 710-7, 710-11; the luminance of the areas are decreased by equal amounts by correction to 1039 nits as shown in Fig. 9B; Para. 0096). 
 
As to claim 8, Jung discloses a display device comprising: the correction device according to claim 1 (Fig. 1). 

As to claim 10, Jung discloses a method of manufacturing a display device, the method including the method of correcting luminance of the display device according to claim 9 (Fig. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jung as applied to claim 1 above, and further in view of Beon et al. (US 2018/0342224 A1, hereinafter “Beon”).

As to claim 3, Jung does not disclose the correction device according to claim 1, wherein the prioritized-area determination unit calculates an evaluation value for each of the plurality of unit areas, the evaluation value being calculated for evaluating luminance variation in each of the plurality of unit 
However, Beon teaches the correction device according to claim 1, wherein the prioritized-area determination unit calculates an evaluation value for each of the plurality of unit areas, the evaluation value being calculated for evaluating luminance variation in each of the plurality of unit areas (Para. 0091, brightness variation in each area), and selects the prioritized area from the plurality of unit areas in descending order of the evaluation value (Para. 0063, 0090, the prioritized area has the brightness variation greater than a predetermined value). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Beon to calculate the correction values based on the brightness values in the device disclosed by Jung. The motivation would have been achieve a uniform brightness across a displayed image (Beon; Para. 0093). 

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jung as applied to claim 1 above, and further in view of Nathan et al. (US 2016/0104411 A1, hereinafter “Nathan”).

As to claim 5, Jung does not disclose the correction device according to claim 1, wherein the prioritized-area determination unit determines an upper limit on a number of the prioritized area (Fig. 7 elements 710-1, 710-4, … in this example the upper limit is 6) so that a total amount of data of the correction values to be recorded in the memory unit is equal to or less than a predetermined amount of data (Fig. 3; Para. 0053, 3*3 matrix is interpreted to read on a predetermined amount of data). 
However, Nathan (Fig. 19B) teaches wherein the prioritized-area determination unit determines an upper limit on a number of the prioritized area (Step 904; Para. 0031, 0357) so that a total amount of data of the correction values to be recorded in the memory unit is equal to or less than a predetermined amount of data (Para. 0305; The maximum amount of data that can be stored in a memory is 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Nathan to define an upper limit on a number of pixels in the device disclosed by Jung. The motivation would have been to compensate for non-uniformity of the display. In combination, Jung and Nathan would set an upper limit on the number of the target pixels. 

As to claim 11, Nathan (Fig. 19B) teaches the correction device according to claim 5, wherein
the prioritized-area determination unit designates one of the plurality of unit areas as the prioritized-area one by one (Step 904), and finishes designation of the prioritized-area when the total amount of data of the correction values to be recorded in the memory unit exceeds the predetermined amount of data (Para. 0305, Since the degradation data 136 for each pixel is stored, the prior art continues to determine the number of pixels with values larger than a threshold voltage is larger than the threshold number. Therefore, it gets to finish determining all the pixels with values larger than a threshold voltage is larger than the threshold number). 

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Yonezawa (US 10,770,034 B2) discloses a correction data generation method for a display device (Fig. 1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625